UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLAH JUSTICE TURNER,
Plaintiff,
-against-
SGT. CIMORELLI, SHIELD No. 142; SHERIFF 20-CV-643 (NSR)
CARL DUBOIS, Shield No. 001; SERGEANT V.
MURPHY, Shield No. 062; CORRECTIONAL ORDER

OFFICER S$. MOORE, Shield No. 426;
CORRECTIONAL OFFICER LAKE, Shield No.
546; MEDICAL STAFF JANE AND JOHN DOE 1-
50; SERGEANT R. POTTER, Shield No. 059;
SERGEANT KEITH KISZKA, Shield No. 134,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff, proceeding pro se, commenced this action under 42 U.S.C. § 1983 on January 21,
2020. (ECF No. 1.) At that time, Plaintiff was incarcerated at the Orange County Jail in Goshen,
New York. On March 2, 2020, the Court issued an Order directing Plaintiff to file an amended
complaint. (ECF No. 7.) The Court further directed the Clerk of the Court to mail a copy of the
Order to Amend to Plaintiff at the Orange County Jail. On March 5, 2020, the Court received
correspondence from Plaintiff, dated February 25, 2020, advising that Plaintiff had been
transferred to Craven Correctional Institution in North Carolina. (ECF No. 8.)

In light of the foregoing, the Clerk of the Court is respectfully directed to mail a copy of
the Court’s Order to Amend dated March 3, 2020, at ECF No. 7, as well as a copy of the instant

Order, to Plaintiff at the address listed below:

 

 

 
Allahjustice E. Turner

ID No. 1574947

Craven Correctional Institution
P.O. Box 839

Vanceboro, NC 28586.

This constitutes the Order of the Court.

Dated: March /o, 2020 SO ORDERED: __
White Plains, New York jo

pee

 

ELSON'S. ROMAN
United States District Judge

 
